DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed June 18, 2021, has been entered.  The specification and claims 1-16 and 20 have been amended as requested.  Claims 23 and 24 have been added.  Thus, the pending claims are 1-24, with claims 14-16 being withdrawn as non-elected.
Said amendment is sufficient to overcome the objection to the specification as set forth in section 3 of the last Office action (Non-Final Rejection mailed March 29, 2021).  Additionally, the objection to the drawings as set forth in section 4 of the last Office action is hereby withdrawn in view of the amendment to the specification.  Furthermore, the claim amendments are sufficient to overcome the rejections under 35 USC 112 as set forth in sections 7, 9, and 10 of the last Office action.  The 112 rejection of claim 1 as set forth in section 8 of the last Office action is hereby withdrawn in view of applicant’s arguments (Amendment, paragraph spanning pages 8-9).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 and 17-22 stand rejected under 35 U.S.C. 103 as being unpatentable over US 6,027,782 issued to Sherman in view of US 4,360,554 issued to Campbell et al. and US 2011/0225782 issued to Imaizumi, as set forth in section 13 of the last Office action.
Applicant’s amendments to the claims are to correct 112 issues rather than amending the scope of the claim.  Additionally, applicant’s arguments traversing the prior art rejections are not persuasive as set forth below.  Hence, said rejections are hereby maintained. 
Specifically, Sherman discloses auxiliary molded floor mats for a vehicle comprising a tufted carpeted layer, a thermoplastic middle layer, and a non-slip substrate bottom layer (abstract).  The floor mat has a flat base and molded raised walls around the edges thereof so as to fit a vehicle floor compartment (abstract and Figure 1).  
The tufted carpet layer comprises pile yarns secured to a backing and extending therefrom to form a pile surface (col. 3, lines 56-67).  Figure 8 shows a cut loop pile carpet.  The thermoplastic middle layer imparts stiffness and moldability to the floor mat and may comprise 
Thus, Sherman teaches the invention of claims 1, 2, and 6 with the exception that the non-slip substrate bottom layer comprises “a fabric material with exposed fibers having misshaped ends,” preferably a nonwoven fabric having bulbous or mushroom-shaped fiber ends formed by singeing (claims 10, 12, and 13).  However, such singed fabric non-slip substrates are known in the art of carpeting.  
For example, Campbell teaches a carpet underlayment comprising a needlepunched nonwoven of staple fibers needled into a woven scrim (abstract and Figure 1).  The protruding nap fibers of the needlepunched nonwoven are singed to form “melt balls” (i.e., bulbous) or mushroom-shaped fiber ends, “which provides a desirable frictional surface” (col. 3, lines 9-36 and Figures 1 and 2).  Additionally, Imaizumi teaches a carpet having a non-slip backing comprising a raschel knit fabric backing having cut pile yarns extending therefrom (abstract and Figure 4).  The pile yarns may comprise monofilaments of polyethylene, polypropylene, or nylon (section [0011]).  The cut pile ends may be treated to have molten balls (i.e., bulbous ends) by melting the cut ends using a singeing machine or a heater (section [0017]).  The molten balls 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a non-slip fabric having exposed bulbous or mushroom-shaped singed fibers, as taught by Campbell and Imaizumi, for the non-slip substrate of the Sherman floor mat.  Note Sherman teaches any material capable of providing non-slip properties is suitable for the invention.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing a non-slip backing for a floor mat).  Therefore, claims 1, 2, 6, 10, 12, and 13 stand rejected as being obvious over the cited prior art.  
Regarding claims 7, 17, and 18, Sherman fails to teach the middle layer coating of polyethylene has the properties of being waterproof or impervious to moisture.  However, it is reasonable to presume that said property limitations would obviously be met by the Sherman invention.  Support for said presumption is found in the use of similar materials (i.e., moldable polyethylene coating) used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is 
Regarding claims 8, 9, and 22, Sherman fails to teach the polyethylene middle layer comprises low density polyethylene (LDPE).  However, the generic teaching of polyethylene encompasses the specific LDPE.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select LDPE for the polyethylene of the Sherman invention.  Absent a showing of unexpected results achieved therefrom or other evidence of nonobvious, claims 8 and 22 stand rejected as being obvious over the cited prior art.  
Regarding claims 11 and 19-21, while the singed nonwoven staple fibers of Campbell are preferably made of aromatic polyamide, Imaizumi teaches the singed pile yarns may be nylon or polypropylene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select nylon or polypropylene for the singed fibers of the nonwoven non-slip substrate of the Sherman invention.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobvious, claims 11 and 19-21 stand rejected as being obvious over the cited prior art.  
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,027,782 issued to Sherman in view of US 4,360,554 issued to Campbell et al. and US 2011/0225782 issued to Imaizumi.
New claims 23 and 24 limit the floor line to being in the form of a flat blank that is subsequently moldable to fit a designated area by molding the middle layer, wherein the middle layer is a coating that forms a bond on the top layer and that acts as a barrier to contaminants.  Said claims are rejected along with parent claims 1 and 17 since, as set forth above, Sherman teaches a floor mat comprising a moldable middle layer comprising a coating of a thermoplastic polymer, wherein said middle layer is bonded to the top tufted carpet layer.  Sherman lacks a teaching that the middle layer acts as a barrier to contaminants.  However, it is reasonable to presume that said barrier property would obviously be met by the Sherman invention having the modified non-slip backing as taught by Campbell and Imaizumi.  Support for said presumption is found in the use of similar materials (i.e., a middle layer comprising a moldable thermoplastic coating bonded to the top layer) used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 23 and 24 are also rejected as being obvious over the cited prior art.  
Claims 3-5 stand rejected under 35 U.S.C. 103 as being unpatentable over US 6,027,782 issued to Sherman in view of US 4,360,554 issued to Campbell et al. and US 2011/0225782 issued to Imaizumi, as applied to claims 1 and 2 above, and in further view of “Hobnail Carpet Tiles” by FlooringInc.com and “Guardian Golden Series Hobnail Indoor Wiper Floor Mat” by Amazon.com, as set forth in section 14 of the last Office action.
While Sherman exemplifies cut pile carpet, loop pile carpet, specifically hobnail pattern carpet, is well known in the art of carpeting.  For example, FlooringInc.com sells hobnail patterned carpet tiles comprising loop piles in a hobnail pattern that are versatile and durable, suitable for use indoor or outdoor (pages 1 and 3).  Similarly, Amazon.com sells hobnail patterned loop pile floor mats for cleaning moisture and debris from shoes (pages 1 and 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hobnail loop pattern for the carpet of Sherman, since said hobnail loop patterns are known to be durable and suitable for cleaning shoes.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 3-5 are rejected as being obvious over the cited prior art.  


	Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejection of the claims by arguing Sherman does not teach “any non-slip substrate is suitable for the invention,” but rather states “Other non-slip substrates can be used” (Amendment, page 10, 1st paragraph).  Specifically, applicant argues the Sherman reference teaches a gripping plate for the non-slip substrate, which is of a significantly different structure than those disclosed by Campbell and Imaizumi (Amendment, paragraph spanning pages 11-12).  As such, applicant argues substituting the Campbell or Imaizumi non-slip substrate for the gripping plate of Sherman “goes well beyond merely substituting a plastic for another well-known plastic as discussed in In re Leshin” (Amendment, paragraph spanning pages 11-12).  Additionally, applicant asserts the predictable result of “providing a non-slip backing for a floor mat” is not an appropriate reasoning for modifying the disclosure of Sherman since the reference already teaches a non-slip substrate having improved gripping power (Amendment, paragraph spanning pages 12-13).  
In response, applicant’s argument is unpersuasive since it is based upon a limited preferred teaching of the Sherman reference.  Applicant relies upon Sherman’s statement “Other non-slip substrates can be used” (col. 4, line 37) and the subsequent teaching of the preferred embodiment to a gripping plate (col. 4, lines 44-50).  However, applicant is ignoring Sherman’s broader teaching (col. 4, lines 18-26):
The auxiliary floor mat of the invention has a non-slip substrate to help retain it in position on the carpeted floor surface during use.  The non-slip substrate is any material which has the capability of physically interacting with the vehicle's carpeted floor surface to create a 

Thus, Sherman explicitly teaches the non-slip substrate may be “any material” that is capable of providing the described non-slip properties.  The reference is not limited to the preferred gripping plate.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Therefore, one is not necessarily substituting or replacing the gripping plate with “the significantly different structures disclosed in Campbell and Imaizumi” as argued by applicant.  Rather, based upon Sherman’s broader teaching to “any material” that is capable of providing the described non-slip properties, a skilled artisan is selecting a known non-slip substrate that is taught to be suitable for the intended use of providing a non-slip backing to a floor mat for overlying a carpeted surface, which is in accordance with the holdings of In re Leshin.  The predictable result of providing a non-slip backing is sufficient reasoning for modifying the Sherman reference in view of Sherman’s broader teaching to “any material” capable of providing the described non-slip properties.  Hence, applicant’s argument is found unpersuasive and the above prior art rejection over Sherman in view of Campbell and Imaizumi stands.  
Regarding the prior art rejection of claims 3-5, applicant asserts the FlooringInc.com and Amazon.com references publication dates are not properly established as prior art (Amendment, paragraph spanning pages 13-14).  In response, the rejection notes the hobnail patterned carpets are known to be sold by FlooringInc and Amazon.  The Notice of References Cited (PTO-892) .  

 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 16, 2021